     Case 5:19-cv-02402-JAK-KK Document 32 Filed 05/18/20 Page 1 of 2 Page ID #:209

                                                                   JS-6
 1

 2
                                                                  5/18/2020
 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA

10

11     KIMBERLY KIRK,                        Case No.: 5:19-cv-02402-JAK-KK
12                                           ORDER OF DISMISSAL AS TO
                    Plaintiff,
13                                           DEFENDANT TOYOTA MOTOR
                            v.               CREDIT CORPORATION, WITH
14                                           PREJUDICE (DKT. 31)
15
       TOYOTA MOTOR CREDIT
       CORPORATION, GENESIS
16     FINANCIAL SOLUTIONS, INC.
17
       dba TBOM – RETAIL, and
       EQUIFAX INFORMATION
18     SERVICES LLC,
19
                     Defendants.
20

21

22

23

24

25

26

27

28
     Case 5:19-cv-02402-JAK-KK Document 32 Filed 05/18/20 Page 2 of 2 Page ID #:210



 1           PURSUANT TO STIPULATION, IT IS SO ORDERED that all claims of
 2     Plaintiff KIMBERLY KIRK (“Plaintiff”) against Defendant TOYOTA MOTOR
 3     CREDIT CORPORATION (“TMCC”) are dismissed, with prejudice. Plaintiff and
 4     TMCC shall each bear their own costs and attorneys’ fees.
 5           FURTHERMORE, because TMCC is the last active defendant, all previously
 6     set deadlines and hearings are VACATED, and this case is DISMISSED.
 7           IT IS SO ORDERED.
 8

 9

10     Dated: May 18, 2020            _________________________________
                                           John A. Kronstadt
11
                                           United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
